Plaintiff Denise Lynch was injured when she tripped on a defect on a roadway in the area of a manhole cover. Approximately one month before the accident, defendant Nico Asphalt, which was hired by Con Ed, repaved the area surrounding the manhole cover. The jury found that the area surrounding the manhole cover was not in a reasonably safe condition, but that Nico Asphalt was not negligent in paving the area. Due to the configuration of the verdict sheet, the jury then concluded its deliberations without reaching the issue of Con Ed’s liability.
The appeal is dismissed because plaintiff failed to assemble a proper record on appeal, including the trial transcript and the minutes of the charge conference (see Sebag v Narvaez, 60 AD3d 485 [2009], lv denied 13 NY3d 711 [2009]; CPLR 5526; Rules of App Div, 1st Dept [22 NYCRR] § 600.5). Without the benefit of a proper record, this Court cannot “render an informed decision on the merits” (Matison v County of Nassau, 290 AD2d 494, 495 [2002]). Concur — Mazzarelli, J.P, Acosta, DeGrasse, Richter and Manzanet-Daniels, JJ.